Citation Nr: 0335395	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the lumbar spine.

2.  Entitlement to service connection for residuals of an 
injury to the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1995 to September 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The Board finds that a VA examination addressing the etiology 
of the veteran's back and neck disabilities is warranted.  
38 C.F.R. § 3.159(c)(4) (2003).  The veteran was afforded a 
VA examination in January 2003; however, the examiner failed 
to express an opinion as to whether it was at least as likely 
as not that the veteran's disabilities were etiologically 
related to service.  The Board finds that a "nexus" medical 
examination is necessary.  The Board should attempt to have 
the January 2003 examiner perform another examination of the 
veteran.  The examiner should address the diagnoses as stated 
in the veteran's private medical records, and the examiner 
should clarify his diagnosis of the veteran's back and neck 
disabilities.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, because this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the veteran of the requisite time allowed to respond 
to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
The VCAA notice should also be in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

2.  The veteran should be scheduled for 
a VA physical examination for the 
purpose of determining the etiology of 
her back and neck disabilities.  The RO 
should forward the veteran's claims 
file to the same VA examiner from the 
January 2003 VA examination, or, if not 
feasible, to a new VA examiner.  The 
examiner should review the entire 
claims file including the veteran's 
private medical records, address the 
diagnoses of the back and neck 
disabilities, provide a current 
diagnosis, and provide an opinion as to 
whether it is at least as likely as not 
that the veteran's disabilities are 
etiologically related to her service or 
any incident therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion cannot be expressed 
without resort to speculation, the 
examiner should so indicate.

3.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for residuals of an 
injury to the lumbar spine and 
residuals of an injury to the cervical 
spine.  In this issuance, the RO should 
provide the provisions of 38 C.F.R. 
§ 3.102 and 3.159.  If the 
determination of this claim remains 
less than fully favorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide her a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




